t c memo united_states tax_court frank i bohannon and julie l bohannon petitioners v commissioner of internal revenue respondent docket no filed date robert e mckenzie kathleen m lach and adam s fayne for petitioners timothy shawn sinnott timothy a lohrstorfer and brian m harrington for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether respondent issued a notice_of_deficiency within the applicable limitations_period and if so whether petitioners are liable for deficiencies and fraud penalties relating to and years in issue findings_of_fact mr bohannon a jack-of-all-trades entrepreneur owned and operated various businesses during the years in issue these businesses included two schedule c companies several subchapter_s_corporations a partnership and several sole proprietorships the companies for which petitioners reported income and expenses on schedules c profit or loss from business provided tax_return preparation services and sold and leased various items eg cars and household_items petitioners owned approximately acres of land half of which was tillable and entered into a sharecropping arrangement with a local farmer pursuant to this arrangement mr bohannon purchased seeds and fertilizer and the farmer planted and harvested crops mr bohannon also attempted to raise catfish in a pond on petitioners’ land in he hired jones fish hatchery jones fish to consult on this venture mr bohannon followed jones fish’s mr bohannon and the farmer were pursuant to their arrangement each responsible for half of the costs of their venture and entitled to half of the crops mr bohannon also prepared his land for planting cleared brush and applied fertilizer recommendations dredged the pond stocked the pond with several types of fish and used an aerator to ensure sufficient oxygenation in the late 1980s mr bohannon began to suffer from ulcerative colitis a chronic and incurable disease to treat his disease during the years in issue he took medications which adversely affected his acumen attitude and endurance mr bohannon decided to work from home and as part of a larger home remodeling project added a home_office limited by his condition mr bohannon requested that mrs bohannon assist with bookkeeping mrs bohannon was a nurse and had no bookkeeping or business experience nevertheless she agreed to write checks and classify expenditures relating to his businesses petitioners meticulously retained receipts and recorded journal entries but mrs bohannon incorrectly classified numerous expenditures_for example she classified expenditures relating to architectural services cabinets contractor services and babysitting respectively as professional fees supplies repairs and janitorial expenses mr bohannon believed that mrs bohannon was correctly classifying expenditures and did not review her bookkeeping although mrs bohannon took responsibility for bookkeeping mr bohannon a certified tax practitioner maintained responsibility for petitioners’ tax_return preparation he used the yearend numbers mrs bohannon provided to prepare his businesses’ tax returns and petitioners’ joint form sec_1040 u s individual_income_tax_return mrs bohannon’s misclassifications caused petitioners to improperly claim numerous personal expenditures as business_expenses in date respondent began auditing petitioners’ and business and personal tax returns and during the audit petitioners filed their and tax returns revenue_agent dean crawford ra crawford interviewed mr bohannon several times but did not interview mrs bohannon in date ra crawford and revenue_agent dan o’sullivan ra o’sullivan visited petitioners’ home to investigate their farming activities during the visit mr bohannon informed the agents about his sharecropping arrangement and his catfish farming activities the revenue agents did not examine the catfish pond and the sharecropper had not yet planted crops in date respondent assigned special_agent steve perron agent perron and revenue_agent karen sheely ra sheely to investigate whether petitioners had engaged in criminal_tax_evasion as part of the investigation agent perron reviewed bank records including draft documents relating to the years in issue that mr bohannon had submitted to obtain lines of credit these documents reflected more income than was reported to respondent on petitioners’ tax returns relating to those years petitioners also submitted receipts of their expenditures to ra sheely who determined that many items were incorrectly reported on petitioners’ tax returns and performed a source and application of funds analysis to reconstruct petitioners’ income on date respondent sent petitioners a notice_of_deficiency respondent determined that petitioners had understated taxable_income by dollar_figure dollar_figure dollar_figure and dollar_figure relating to and respectively respondent further determined that petitioners had deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure relating to and respectively in addition respondent determined that petitioners were liable for sec_6663 fraud penalties on date petitioners while residing in indiana filed their petition with the court trial in this case commenced date on date the court filed the parties’ stipulation of settled issues which provided that petitioners are entitled to additional deductions and credits ie which petitioners had failed to claim on tax returns and that r espondent agrees that petitioners’ understatements of income for the unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure taxable years and are no more than dollar_figure dollar_figure dollar_figure and dollar_figure respectively opinion sec_6501 provides that generally the amount of any_tax must be assessed within three years of the filing of a return respondent contends that pursuant to sec_6501 the period to assess petitioners’ tax_liabilities relating to the years in issue remains open because petitioners filed false or fraudulent_returns with the intent to evade tax fraudulent intent may be inferred from badges_of_fraud including a taxpayer’s maintaining inadequate records failure to cooperate with tax authorities intent to mislead and dealing in cash see gould v commissioner t c ___ ___ slip op pincite date 92_tc_661 respondent must but has failed to establish by clear_and_convincing evidence that petitioners intended to evade tax see sec_7454 rule b 100_f3d_1308 7th cir aff’g tcmemo_1995_243 petzoldt v commissioner t c pincite respondent’s primary contention is that mr bohannon a certified tax practitioner reduced petitioners’ tax_liabilities by deliberately classifying personal expenditures as business_expenses mr bohannon however credibly testified that he did not pay close attention to how these expenditures were classified when preparing tax returns relating to the years in issue he trusted and relied on mrs bohannon’s classifications while mr bohannon’s reliance on mrs bohannon ie to properly classify expenditures may have been imprudent it was not as respondent contends willful_blindness any underpayments were directly attributable to mrs bohannon’s failure to properly classify expenses not to mr or mrs bohannon’s intent to evade tax see petzoldt v commissioner t c pincite stating that the existence of fraud may not be found under ‘circumstances which at most create only suspicion’ quoting 184_f2d_86 10th cir remanding a memorandum opinion of this court respondent further contends but has failed to establish that petitioners were not conducting crop and catfish farming activities during the years in issue in addition respondent contends that petitioners’ intent to evade tax is demonstrated by petitioners claiming numerous personal expenses as business_expenses after the audit began we are not convinced that petitioners were aware of the misclassifications at the time they filed their and tax returns indeed petitioners were fully cooperative during the audit process and provided respondent with additional documentation which ultimately resulted in respondent’s reducing the alleged cumulative understatement of income relating to the years in issue from dollar_figure to dollar_figure see gould v commissioner t c at ___ slip op pincite petitioners maintained meticulous records rarely used cash and did not conduct their businesses in a manner designed to conceal income see id cf petzoldt v commissioner t c pincite stating that failure to maintain or present records to respondent’s agents and dealing in cash were evidence of fraudulent intent simply put petitioners made mistakes recording their expenditures did not intend to evade tax and are not liable for fraud penalties pursuant to sec_6663 see sec_6663 sec_7454 rule b pittman v commissioner f 3d pincite petzoldt v commissioner t c pincite accordingly the extended limitations_period set forth in sec_6501 is not applicable and respondent’s determinations and adjustments relating to and are barred contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioners
